Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	The present application, filed on December 25, 2021, in which claims 26-36 and 38-41 were presented for examination, of which claims 26, 29-31, 33-36, 38, 40 and 41 were amended, is being examined under the first inventor to file provisions of the AIA .	 

Response to Arguments
Applicant's arguments filed December 25, 2021 have been fully considered but they are not persuasive. 

Remarks dated October 25, 2021, pages 3-7.

Applicants 1st Argument: Firstly, regarding the claimed "at least one supporting structure, for plantar support, said at least one supporting structure is elastic and includes an upper surface and a lower surface," and "a tread associated with the lower 
Examiners Response: Examiner respectfully disagrees and explained below how Yang (US Patent 7,712,229) in view of Blaser (US Patent 4,521,979) and Gheorghian et al. “Gheorghian” (US Patent 8,914,998) disclose the amended limitations below.

 	Applicants 2nd Argument: Secondly, Applicant's amended claim 26 requires "first and second apices of said first and second protrusions forming anatomically-contoured curved surfaces." Applicant respectfully asserts that these features are neither taught nor disclosed by Yang. 
In the above-annotated Figure 2 of Yang, there is no illustration of apices of the air cushion projections 22 and 23 forming anatomically contoured curved surfaces. Rather, the surfaces of the apices of the air cushion projections 22 and 23 are generally parallel to the upper surface of the outsole 10, with the exception of concave holes 13, 14.
Examiners Response: Examiner respectfully disagrees. One of ordinary skill in the art would recognize when worn, the protrusions would lay on “anatomically-contoured curved surfaces” since the support structure and protrusions are elastic to a degree, as explained in Col. 3, Line: 47-54 of Yang. See office action below for more details.

Applicants 3rd Argument: Finally, Applicant's claims require "said first plurality of elastically compressible protrusions having a larger protrusion than said second plurality of elastically compressible protrusions with respect to said lower surface of the body, said first pluralities of protrusions being arranged at a central area of the heel of the body and in a central area of the forefoot of the body." The Examiner concedes that Yang does not teach or disclose these limitations. See, Office Action, page 15. Instead, the Examiner still relies on the Blaser disclosure for allegedly remedying these deficiencies and that one of ordinary skill 
in the art would make this combination "in order to provide additional shock absorption to the users [sic] forefoot while the mid-sole is in use." See, Office Action, page 16. 
Applicant respectfully disagrees and further urges the Office to recognize that nowhere in the Blaser disclosure is there any basis for the argument presented in the rejection. Blaser does not teach or disclose protrusions that vary in height. There is no teaching or indication that the enclosures of resilient material 15 vary in height relative to the surface, of the supporting pad 14, on which they are located. As such, there is no differentiation among the protrusions 15 of Blaser because they all have the same height and the same diameter. See, Figures 3 and 11-15 of Blaser. See also, col. 3, lines 16-57. There is no mention of the enclosures 15 varying in height in this passage or in fact anywhere in the description. As such, Blaser does not qualify as a reference. MPEP 2142. 
Examiners Response: Examiner respectfully disagrees since the claims are not claiming that the protrusions vary in height. As can be shown in Figs. 1 and 2 of Yang, the first plurality of protrusions are larger than the second plurality of protrusions.


Claim Objections
Claim 27 is objected to because of the following informalities:  
“a tread is stably associated with the lower surface of said supporting structure” in lines: 1-2 should be changed to “the tread is stably associated with the lower surface of said supporting structure”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plurality of elastically compressible protrusions are connected to said first axial cavity (lines: 1-2)… first holes of said second plurality of elastically compressible protrusions are connected to said first axial cavity (lines: 5-6)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the claimed limitation “first plurality of elastically compressible protrusions are connected to said first axial cavity (lines: 1-2)… first holes of said second plurality of elastically compressible protrusions are connected to said first axial cavity (lines: 5-6)” is indefinite because it is unclear how the “second plurality of protrusions” are connected to the “first axial cavity” which is claimed to be a part of the “first plurality of elastically compressible protrusions”, since the protrusions are not claimed/shown as being connected to each other by their respective cavities. Examiner assumes applicant is claiming a first axial cavity on the second pluralities of protrusions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 32-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 7,712,229) in view of Blaser (US Patent 4,521,979) and Gheorghian et al. “Gheorghian” (US Patent 8,914,998).
Regarding claim 26, Yang discloses a sole (combination of 10, 20, and 30 Fig. 1-7B) for shoes that is plantar-shaped, wherein the sole (combination of 10, 20, and 30) is constituted by a plurality of layers (10, 20, and 30) that comprise: at least one mid-sole (20 and 30, Fig. 1) being constituted by a body (see annotated Fig. 1 below), a first plurality and a second plurality of elastically compressible protrusions (23 and 22, Col. 3, Line: 47-54) protrude downward from a lower surface of the body (see annotated Fig. 1 below), each one having an axial cavity (23a, Fig. 7B), wherein first holes (25) are present at an upper surface of said mid-sole (see annotated Fig. 7b below), at each one of said first pluralities of protrusions (23), said first plurality of elastically compressible protrusions (23) having a larger protrusion than said second plurality of elastically compressible protrusions (22) with respect to said lower surface of the body (see annotated Fig. 1 below, examiner notes the first protrusions are shown as being larger than the second protrusions in Fig. 1 and 2), said first pluralities of protrusions (23) being arranged at a central area of the heel of the body (see annotated Fig. 1 below), first and second apices of said first and second pluralities of elastically compressible protrusions (see annotated Fig. 7b below) forming anatomically-contoured curved surfaces (one of ordinary skill in the art would have recognized that when worn, the protrusions would lay on “anatomically-contoured curved surfaces” since the support structure is elastic, Col. 3, Line: 47-54, to a degree, and the surfaces of the protrusion would become “contoured curved surfaces” the match a wearers sole, since the protrusions are also elastic to a degree, also explained in Col. 3, Line: 47-54); at least one supporting structure (10), for plantar support (“for plantar support” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), said at least one supporting structure (10) is elastic (Col. 3, Line: 47-54, examiner notes the supporting structure “remains expanded”, which means the structure is elastic to a degree) and includes an upper surface (see annotated Fig. 1 below) and a lower surface (see annotated Fig. 1 below), at least one seat (13 and 14) disposed on the upper surface (see annotated Fig. 1 below) wherein said first plurality and said second plurality of elastically compressible protrusions (23 and 22) are positioned on said at least one seat (13 and 14, Fig. 2). 

    PNG
    media_image1.png
    639
    700
    media_image1.png
    Greyscale
                                    Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    513
    625
    media_image2.png
    Greyscale
         
Fig. 7b-Examiner Annotated

They do not disclose first protrusions are arranged in a central area of the forefoot.
	However, Blaser teaches yet another sole, wherein Blaser teaches a mid-sole (14, Fig. 2) comprises first protrusions (15, Fig. 1-6) arranged at the central area of the heel (see Fig. below) and in the central area of the forefoot (see Fig. below).

    PNG
    media_image3.png
    378
    650
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the central area of forefoot of the mid-sole as disclosed by Yang, by including the first protrusions as taught by Blaser, in order to provide additional shock absorption to the users forefoot while the mid-sole is in use.
They do not disclose a tread.
However, Gheorghian teaches yet another layered sole, wherein Gheorghian teaches a tread (20, Fig. 1, Col. 3, lines: 54-57) associated with a lower surface of the supporting structure (42).
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lower surface of the supporting structure, disclosed by Yang in view of Blaser, by including a tread as taught by Gheorghian, in order to prevent slipping by increasing traction between the sole and ground.


	Regarding claim 28, Yang in view of Blaser and Gheorghian disclose said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (13) for a single mid-sole (20, Fig. 4a). 
Regarding claim 29, Yang in view of Blaser and Gheorghian disclose said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (14) for a single mid-sole (20, Fig. 4a) at said heel of the body (see annotated Fig. 1 above).
Regarding claim 30, Yang in view of Blaser and Gheorghian disclose on said upper surface of said supporting structure (see annotated Fig. 1 above of Yang) there is a single seat (13) for a single mid-sole (20, Fig. 4a) at said forefoot of the body (see annotated Fig. 1 above). 
	Regarding claim 32, Yang in view of Blaser and Gheorghian disclose said mid-sole (20, Fig. 1 and 2 of Yang) is provided in a single piece (examiner notes the mid-sole is shown as “a single piece” in Fig. 1), said body (see annotated Fig. 1 above) having elastic characteristics adapted to facilitate its return to its original shape during the use of said shoe (Col. 3, Line: 47-54, “adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	They do not disclose a density comprised between (0.15-1.20) g/cm3 and a hardness comprised between (15-60) Shore A.
	However, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention that the body disclosed by Yang in view of Blaser and Gheorghian, can have a density between (0.15-1.20) g/cm3 and a hardness comprised between (15-60) Shore A, in order to prevent a user’s feet from damaging the body, since Yang in view of Blaser and Gheorghian substantially discloses the structure of the applicants invention. 

	Regarding claim 33, Yang in view of Blaser and Gheorghian disclose said first and second pluralities of elastically compressible protrusions (23 and 22, Fig. 2 of Yang) affect the entire lower surface of said body (see annotated Fig. 1 above) and have a cylindrical shape (examiner notes the protrusions have “a cylindrical shape” as shown in Fig. 1, 2, and 7b).

	Regarding claim 34, Yang in view of Blaser and Gheorghian disclose said first plurality of elastically compressible protrusions (23, Fig. 1 and 2 of Yang) have a cylindrical shape (examiner notes a “cylindrical shape” is shown in Fig. 1 and 2) said second plurality of elastically compressible protrusions (22) have a cylindrical shape (examiner notes a “cylindrical shape” is shown in Fig. 1 and 2).
	They do not disclose said first plurality of elastically compressible protrusions have a frustum shape.
	However, it would have been obvious to one having ordinary skill in the art at the
time the invention was filed to change the shape of the first plurality of elastically compressible protrusions have a frustum shape, in order to provide optimal shock absorption when the sole is in use, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Regarding claim 35, Yang in view of Blaser and Gheorghian disclose said first holes of said first plurality of elastically compressible protrusions (25, Fig 7b of Yang) are connected to said first axial cavity (23a), which ends, at an apex of each one of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above), in second holes (examiner notes the “first axial cavity” is a “second hole”), said first holes (25) has a larger diameter than the diameter of said second holes (examiner notes the “plurality of first holes” are shown as having “a larger diameter than the diameter of said second holes” in annotated Fig. 7b above of Yang).
	Regarding claim 36, Yang in view of Blaser and Gheorghian disclose the first holes (25, Fig. 7b of Yang) are located in an area of said mid-sole (20, examiner notes the “area” is shown in Fig. 2) in which the corresponding second protrusion (22) is located.
	Yang in view of Blaser and Gheorghian disclose the general conditions of the claimed invention except for the express disclosure of one of said first holes has a diameter comprised between 1 mm and 10 mm and each one of said second holes having a diameter of 2 mm.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the diameter of the first holes between 1mm and 10mm and each one of said second holes having a diameter of 2mm, in order to provide the optimum amount of air flow, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

	Regarding claim 38, Yang in view of Blaser and Gheorghian disclose a lateral surface of each one of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above of Yang)
	Yang does not disclose a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole and which give said first pluralities of protrusions the shape of a stepped pyramid.
	However, Blaser teaches yet another sole, wherein Blaser teaches a series of concentric annular grooves (16, 17, 18, 19, and 20, Fig. 2) that increase in diameter in a direction of said upper surface of a mid-sole (see Fig. above, examiner notes the annular grooves do increase in diameter in a direction of said upper surface of the mid-sole as shown in Fig. 2 and annotated Fig. 1 above) and which give a first plurality of elastically compressible protrusions (15)  the shape of a stepped pyramid (examiner notes a “stepped pyramid” is shown in Fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the first plurality of protrusions as disclosed by Yang, by making them from a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole as taught by Blaser, in order to provide enhanced shock absorption while the sole is in use.
Regarding claim 39, Yang in view of Blaser and Gheorghian disclose said mid-sole (combination of 20 and 30, Fig. 1 and 2 of Yang), apart from said protrusions, has a constant thickness (examiner notes the midsole is shown as having a “constant thickness” in Fig. 2). 
Regarding claim 40, Yang in view of Blaser and Gheorghian disclose said first holes of said first plurality of elastically compressible protrusions (25, Fig. 7b) are connected to said first axial cavity (23a), which ends, at the apex of each one of said  first plurality of elastically compressible protrusions (see annotated Fig. 7b above) in second holes of said first pluralities of protrusions, (examiner notes the “first axial cavity” is a “second hole”), first holes of said second plurality of elastically compressible protrusions (Col. 3, lines: 4-9, examiner notes although one protrusion is shown in Fig. 7b, the second pluralities of protrusions shown in Figs. 1 and 2, would also have the same structure) are connected to said first axial cavity (23a), which ends, at said lower surface of each one of said second plurality of elastically compressible protrusions (see annotated Fig. 7b above), in second holes of said second plurality of elastically compressible protrusions (examiner notes the “first axial cavity” is a “second hole”), each one of said second holes, which are on said first apices of said first plurality of elastically compressible protrusions (see annotated Fig. 7b above), is connected to the respective said first axial cavity (see annotated Fig. 7b above), wherein first axial cavity is a blind cavity, which ends at said upper surface of said body (examiner notes the “first axial cavity is a blind cavity” is shown in annotated Fig. 7b above of Yang since the cavity cannot be seen from an outside view of the invention shown in Fig. 1), said second holes, which are on said second apices of said second plurality of elastically compressible protrusions, being connected to the respective said first axial cavity, wherein first axial cavity is a blind cavity, and ends at said upper surface of said body (examiner notes structure shown in Fig. 7b would also be present in “second pluralities of protrusions” shown in Fig. 1 and 2.  The “first axial cavity is a blind cavity” is shown in annotated Fig. 7b above of Yang since the cavity cannot be seen from an outside view of the invention shown in Fig. 1).
Regarding claim 41, Yang in view of Blaser and Gheorghian disclose said first and second pluralities of elastically compressible protrusions of said mid-sole (23 and 22, Fig. 1 and 2 of Yang) are open at one end (examiner notes in Fig. 7b, the protrusion is shown as an “open” space) and closed at the other end (examiner notes in Fig. 7b, the protrusion is shown “closed” when placed in element 14).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blaser and Gheorghian, further in view of Robinson, JR, et al. (US PG Pub. 2003/0140524), hereinafter Robinson.
	Regarding claim 27, Yang in view of Blaser and Gheorghian disclose a tread (20, Fig. 1 of Gheorghian) is stably associated with the lower surface of said supporting structure (see annotated Fig. 2 above of Yang, examiner notes with the combination presented above, the “tread” of Gheorghian would be incorporated into the “supporting structure” disclosed by Yang), and said supporting structure (11) adapted to allow the return to the original shape during the use of said shoe (Col. 3, Line: 47-54, Fig. 4b and 4c, “adapted to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
	They do not disclose said supporting structure being provided in a single piece of plastic material.  
	However, Robinson, JR, et al. “Robinson” teaches a similar footwear article (fig.1), wherein Robinson teaches a supporting structure (16, Fig. 1) being provided in a single piece of plastic material (Par [0024], Lines: 1-3, examiner notes the supporting structure is provided in a “single piece” as shown in Fig. 1 and “EVA” is a plastic material as indicated by applicants specification on Page 5, Lines: 21-26). 
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a plastic material for the sole of Yang in view of Blaser and Gheorghian as taught by Robinson for supporting the structure the sole. 
	Furthermore, Yang in view of Blaser and Gheorghian, further in view of Robinson do not disclose a density comprised between (0.11-0.30) g/cm3 and a hardness comprised between (45-60) Asker C of the piece of plastic material.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of density and hardness in order to achieve an optimal configuration, since discovering the optimum or workable ranges of density and hardness of the layer of the footwear article involves only routine skill in the art.

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blaser and Gheorghian, further in view of Swigart et al. (US 7,426,792), hereinafter Swigart.
	Regarding claim 31, Yang in view of Blaser and Gheorghian disclose the invention substantially as claimed above.
	They do not disclose on said upper surface of said supporting structure there are two seats for two separate mid-soles respectively at the areas of the heel and of the forefoot.
	However, Swigart et al. “Swigart” teaches yet another sole, wherein Swigart teaches  on said upper surface of said supporting structure (see Fig. below) there are two seats (see Fig. below) for two separate mid-soles (14 and 16, Fig. 1) respectively at the areas of the heel and of the forefoot of the body (see Fig. below).

    PNG
    media_image4.png
    463
    717
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mid-sole disclosed by Yang in view of Blaser and Gheorghian, by including two seats for two separate mid-soles as taught by Swigart, in order to provide anatomical comfort to the heel and forefoot area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732  

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732